Title: Treasury Department Circular to the Collectors of the Customs, 2 February 1792
From: Hamilton, Alexander,Treasury Department
To: Collectors of the Customs



Sir
Treasury DepartmentFebruary 2. 1792.

In a former letter you were constituted the Agent for the Cutter destined for the Station off Maryland. I have now to inform you that the authority of directing its movements is henceforward committed to you, subject to the instructions which shall be transmitted from this Department.
I shall communicate this arrangement to the Captain of the Cutter on the Maryland Station.
I am Sir   Your obdt. Servant
